Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/11/2022 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Jubin Dana (650.387.0003) on 4/25/3022.

The application has been amended as follows: 
1. Cancel claim 13.
2. Amend the following claims as follows – 

Claim 1. 
A modular endoscope comprising: 
a handle having [[and]] an actuation lever and a coupling mechanism; 
a sheath having a coupling end and a tip end, wherein the coupling mechanism comprises a gear and a spline sleeve and locks the handle to the coupling end of the sheath and releasably joins the handle and the coupling end of the sheath; 
an illumination source configured to provide light projected from the tip end of the sheath; 
an image sensor mounted on the tip end of the sheath, configured to capture image data from in front of the tip end of the sheath; and 
an active tip deflecting mechanism including: 
a first pair of wires positioned through the sheath, wherein one end of each of the first pair of wires includes a first engaging portion and an opposite end of each of the first pair of wires is connected to the tip end; and 
a second pair of wires positioned through the handle, wherein one end of each of the second pair of wires includes a second engaging portion and an opposite end of each of the second pair of wires is connected to the actuation lever, 
wherein each one of the first engaging portions connects to one of the second engaging portions thereby allowing the tip deflecting mechanism to extend from the actuation lever of the handle to the tip end of the sheath to allow angular deflection of the tip end of the sheath using the actuation lever at the handle.
Claim 5. 
The endoscope of claim 1, wherein the handle further includes an actuator and the illumination source includes: 
an LED at the tip end of the sheath; and 
a power source for the LED, wherein the actuator turns on the LED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, 
a modular endoscope comprising: 
a handle having an actuation lever and a coupling mechanism; 
a sheath having a coupling end and a tip end, wherein the coupling mechanism comprises a gear and a spline sleeve and locks the handle to the coupling end of the sheath and releasably joins the handle and the coupling end of the sheath; and 
an active tip deflecting mechanism including: 
a first pair of wires positioned through the sheath, wherein one end of each of the first pair of wires includes a first engaging portion and an opposite end of each of the first pair of wires is connected to the tip end; and 
a second pair of wires positioned through the handle, wherein one end of each of the second pair of wires includes a second engaging portion and an opposite end of each of the second pair of wires is connected to the actuation lever, wherein each one of the first engaging portions connects to one of the second engaging portions thereby allowing the tip deflecting mechanism to extend from the actuation lever of the handle to the tip end of the sheath to allow angular deflection of the tip end of the sheath using the actuation lever at the handle, along with the remaining features of claim 1.

The closest art Tsuji (US 20060287576) includes magnets for mounting (FIG. 18; para [0220]). The arrangement of electrical components in Tsuji (FIG. 18) makes it unmodifiable under 35 U.S.C. 103 for the coupling mechanism in a manner recited in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795